Birdsong, Presiding Judge.
Freddie Pridgett was convicted of armed robbery of a convenience store in Columbus, Georgia, and sentenced to twenty years imprisonment. On appeal he enumerates essentially two errors. Held:
1. Appellant complains the evidence is insufficient to support the conviction. We disagree. The proprietress of the convenience store identified appellant as the armed robber from a photographic lineup shortly after the crime. She identified him in court, saying that while he had held a gun to her chest, she had plenty of time to observe him and would never forget his face. After the robbery, she showed the police a magazine which the robber had handled just before the act, and appellant’s fingerprints were found on the magazine. Appellant admitted he had been in the store on or about the day of the crime but contended he had only had a ti£F with the proprietress concerning profane language he used to describe the magazine. Considering that credibility of witnesses is purely a jury question, this evidence is sufficient to convince any rational trier of fact of the appellant’s guilt beyond a reasonable doubt. Boyd v. State, 244 Ga. 130, 132 (259 SE2d 71); Turner v. State, 151 Ga. App. 169, 170 (259 SE2d 171).
2. In enumerations two and three, appellant complains that his non-receipt of the fingerprint report violated his right to review scientific reports pursuant to OCGA § 17-7-211, prohibited introduction of the report as evidence, and wrongly forced the appellant to confess that he had been in the store. However, the trial court heard the parties and ruled as a matter of fact that the state’s attorney had properly mailed the reports to defense counsel and had done all she reasonably could do to “furnish the defendant with a copy” of the report. OCGA § 17-7-211 (c). In fact, the defense attorney apparently already knew of the report and was not surprised by its admission at trial. Finally, we do not agree that the admission of the fingerprint analysis “forced” appellant to admit he was in the store, where the choice to so testify was obviously his own.

Judgment affirmed.


Carley, J., concurs. Beasley, J., concurs specially.